AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                       Eastern District of North Carolina
                                                                          )
              UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                  V.                                      )
                  MARY BETH HOWINGTON                                     )
                                                                          )       Case Number: 4 :20-CR-15-1-M
                                                                          )       USM Number: 67350-056
                                                                          )
                                                                          )        Thomas C. Manning
                                                                          )       Defendant' s Attorney
THE DEFENDANT:
IYl' pleaded guilty to count(s)        1 of Criminal Information
D pleaded nolo contendere to count(s)
  whjch was accepted by the court.
D was found gui lty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                           Offense Ended
18 U.S .C. § 1703(b)              Delay or Destruction of United States Mail                                  12/3/2019




       The defendant is sentenced as provided in pages 2 through         _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not gui lty on count(s)

D Count(s)                                              Dis        Dare dismjssed on the motion of the United States.
               -------------
         It is ordered that the defendant must notify the Uruted States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and Unjted States attorney of material changes in economic circumstances.

                                                                          3/16/2021




                                                                         Signature of Judge




                                                                          RICHARD E. MYERS II , CHIEF UNITED STATES DISTRICT JUDGE
                                                                         Name and Title of Judge


                                                                           M~c/-- '~
                                                                         Date
                                                                                                          1   2DZ-(




                          Case 4:20-cr-00015-M Document 37 Filed 03/16/21 Page 1 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4-Probation
                                                                                                                       2_
                                                                                                       Judgment-Page _ _      of        7
 DEFENDANT: MARY BETH HOWINGTON
 CASE NUMBER: 4:20-CR-15-1-M
                                                             PROBATION
 You are hereby sentenced to probation for a term of:

      Count 1: 5 years




                                                     MANDATORY CONDITIONS
 1.  You must not commit another federal , state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.   li1 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.   D You must participate in an approved program for domestic violence. (check if applicable)
 7.   li1 You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013 .
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines , or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.




                          Case 4:20-cr-00015-M Document 37 Filed 03/16/21 Page 2 of 7
AO 24 5B (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet 4A - Probation
                                                                                                  Judgment- Page   - -~3_ _    of   - - ~?_ __

DEFENDANT: MARY BETH HOWINGTON
CASE NUMBER: 4:20-CR-15-1-M

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfu lly the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view .
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nuncbakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer bas instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts. gov.

Defendant's Signature                                                                                      Date




                           Case 4:20-cr-00015-M Document 37 Filed 03/16/21 Page 3 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4C - Probation
                                                                                            Judgment-Page   _ 4_   of
DEFENDANT: MARY BETH HOWINGTON
CASE NUMBER: 4:20-CR-15-1-M

                           ADDITIONAL STANDARD CONDITIONS OF SUPERVISION
 The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information.




                         Case 4:20-cr-00015-M Document 37 Filed 03/16/21 Page 4 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4D- Probation
                                                                                            Judgment-Page   _ 5_   of       7
DEFENDANT: MARY BETH HOWINGTON
CASE NUMBER: 4:20-CR-15-1-M

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises , including any vehicle, to
 determine compliance with the conditions of this judgment.

 The defendant shall participate in such vocational training program as may be directed by the probation office.

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.

 The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
 sentence of restitution .




                         Case 4:20-cr-00015-M Document 37 Filed 03/16/21 Page 5 of 7
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment - Page       6     of        7
 DEFENDANT: MARY BETH HOWINGTON
 CASE NUMBER: 4:20-CR-15-1-M
                                                  CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of pay ments on Sheet 6.


                        Assessment               Restitution               Fine                       AVAA Assessment*            NTA Assessment**
 TOTALS             $   25.00                $    310.88              $                           $                           $



 D The determination of resti tution is deferred until - - - -- . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determ inatio n.

 0     The defendant must make restitution (including community restitution) to the fo llowing payees in the amount listed below .

       If the defendant makes a parti al payment, each payee shall receive an approximately pro portioned p ay ment, unless specified otherwise in
       the priority order or percentage pay ment column below. However, pursuant to 18 U .S.C. § 3664(.i), all nonfederal victims must be paid
       before the United States is paid.

     ame of Payee                                                 Total Loss***                   Restitution Ordered         Priority or Percentai:;e
  Shirley Cutts                                                                        $20.00                      $20.00

  Glenda Guthrie                                                                       $25.00                      $25.00

  Ken Harris                                                                       $110.88                     $110.88

  Julie Korsog                                                                         $55 .00                     $55.00

  Lola Mikrut                                                                          $45 .00                     $45.00

  David Riddle                                                                         $20 .00                     $20.00

  Martin Rose                                                                          $25.00                      $25.00

  USPS OIG                                                                             $10.00                      $10 .00




 TOTALS                                $                        310.88             $                      310.88
                                                                                       ----------

 D      Restitution amount ordered pursuant to pl ea agreement $

 D      The defendant must pay interest on restitutio n and a fine of more than $2,5 00, unless the restitution or fine is paid in fu ll before the
        fifteent h day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the pay ment options on Sheet 6 may be subject
        to penalties fo r delinquency and default, pursuant to 18 U .S.C. § 3612(g).

 Ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        Ill   the interest requirement is waived for the          D fine     Ill   restitution.

        O the interest requirement for the           O     fine    O restitution is modified as fo llows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018 , Pub . L. No. 115-299.
 ** Justice for Victims of Trafficking Act of2015, P ub . L. No. 114-22.
 *** Find ings fo r the total amount of losses are required under Chapters I 09A, 110, 11OA, and 113A of T itle 18 fo r offenses committed on
 or after September 13, 1994, but before April 23 , 1996.




                           Case 4:20-cr-00015-M Document 37 Filed 03/16/21 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6- Schedul e of Payments

                                                                                                           Judgment - Page __J__ of
 DEFENDANT: MARY BETH HOWIN GTON
 CASE NUMBER : 4:20-CR-15-1-M

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's abi lity to pay, payment of the total criminal monetary penalties is due as fo llows:

 A
      •       Lump sum payment of$                               due immediately, balance due

              D    not later than                                   , or
              D    in accordance with
                                         •    C,    •    D,   •      E, or     O F below; or

 B     D Payment to begin immediately (may be combined with                  D C,      OD, or       0 F below); or

 C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence
                                                              _ _ _ _ _ (e. g. , 30 or 60 day s) after the date of thi s judgment; or

 D     D Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D Payment during the term of supervised release wi ll commence withi n _ _ _ _ _ (e.g. , 30 or 60 days) after release fro m
              imprisonment. The court wil l set the payment plan based on an assess ment of the defendant ' s ability to pay at that time; or

 .F    !ill   Special instructions regarding the payment of crim inal monetary penalties:
              The special assessment in the amount of $100.00 shall be due in full immed iately. Payme nt of restitution shall be due and
              payable in full immed iately. However, if the defendant is unable to pay in full immediately, the court, having considered the
              defendant's financial resources and ability to pay, orders that any balance owed at the commencement of supervision shall be
              paid in installments of $25 per month to begin 30 days after the date of this judgment. During the defendant's supervision , the
              probation officer shall take into consideration the defendant's ability to pay the restitution ordered and shall notify the court of
              any needed modification of the payment schedu le.

 U nless the court has expressly ordered otherwise, if this judgment imposes impri sonment, payment of criminal monetary penalties is due during
 the period of imprisonment. Al l crim inal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Res ponsibility Program, are made to the clerk of the court.

 The defendant shall receive credit fo r all pay ments previously made toward any criminal monetary penalti es imposed.




 D     Joint and Several

       Case Num ber
       Defendant and Co-Defendant Names                                                 Joint and Several               Corr~spondi ng_ Payee,
       (including defendant number)                       Total Amount                       Amoun t                        1f appropriate




 D     The defendant shall pay the cost of prosecution.

 0     The defe ndant shall pay the fo llow ing court cost(s):

 D     The defendant shall forfeit the defendant' s interest in the fo llowing property to the U ni ted States:




 Payments shall be applied in the fo llowing order: (1) assessment, (2) restitution princ!£al, (3) resti tution interest, (4) AV AA assess ment,
 (SJ fi ne principal, (o) fine interest, (7) community restitution, (8) JVTA assessment, (~) penalties, and (10) costs, mcluding cost of
 prosecution and court costs .



                           Case 4:20-cr-00015-M Document 37 Filed 03/16/21 Page 7 of 7
